DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/05/2021 has been entered and fully considered.
Claims 1-30 are pending of which claims 1, 11, 20, and 29 are independent.
The IDS submitted 09/23/2021 has been considered.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Independent claims 1, 11, 20, and 29 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
‘…selecting, from a set of code types, a type of code to use as an inner code for a
concatenated coding scheme for encoding information bits of a channel, wherein the selection is based on a false alarm detection objective for the channel;…”
Therefore, the above limitation(s) in combination with the respective remaining limitation(s) of claims 1, 11, 20, and 29 are not taught nor suggested by the prior art(s) of record. 
The respective dependent claims of each independent claims 1, 11, 20, and 29  are allowed for the same reason(s) as mentioned above for the parent claims 1, 11, 20, and 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HABTE MERED/Primary Examiner, Art Unit 2474